In an action to recover on promissory notes payable to a limited partnership, plaintiff styles the action in her individual name without further designation, and the first paragraph of the complaint alleges that plaintiff is the only general partner of the limited partnership. Order denying defendants’ motion to dismiss the complaint on the ground that it fails to state facts sufficient to constitute a cause of action affirmed, with $10 costs and disbursements.. In our opinion the first paragraph of the complaint should be construed as sufficiently alleging that the action is brought on behalf and for the benefit of the partnership. It would have been more convenient if the caption of the action contained customary phrases showing plaintiff’s relation to the partnership. Nolan, P. J., Johnston, Adel and Sneed, JJ., concur; Carswell, J., concurs in result.